Citation Nr: 1141314	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's service connection claim for a back disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to August 1955.          

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an unappealed February 1971 decision, the Board denied the Veteran's original service connection claim for a back disorder.  

2.  In July 2008, the Veteran filed a claim to reopen his claim for service connection for a lower back disorder.  

3.  In the September 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen.  

4.  VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for a back disorder.  

5.  The evidence of record does not preponderate against the Veteran's claim that his lower back disorder relates to service.  


CONCLUSIONS OF LAW

1. A February 1971 Board decision that denied the Veteran's service connection claim for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).   

2. New and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

3. A back disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

In April 1970, the Veteran filed an original service connection claim for a back disorder.  The RO denied his claim in an August 1970 rating decision, which the Veteran appealed to the Board.  The Board denied the Veteran's claim as well in an unappealed February 1971 decision.  As the Veteran did not appeal that decision, the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In July 2008, the Veteran filed a claim to reopen his service connection claim for a back disorder.  In the September 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final February 1971 Board decision that denied the Veteran's claim to service connection.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the Board denied the Veteran's claim to service connection in February 1971.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in February 1971 

The relevant evidence of record in February 1971 consisted of service treatment records indicating treatment for back pain and back strain during service, an August 1955 discharge examination report which indicated a normal back, private medical evidence indicating surgical treatment for intervertebral disc syndrome (IVDS) in the mid to late 1960s, a June 1970 VA report noting laminectomy surgery in October 1969, and indicating that the Veteran was then experiencing back and leg discomfort, an August 1970 letter from a private physician who recounts the Veteran's history that his back disorder developed "insidiously with progressive severity" since its onset in the military, the Veteran's lay contentions that he had experienced back problems regularly from the time of his discharge from service until his treatment in the mid 1960s, and lay statements received in June and November 1970 from associates of the Veteran who attest to the Veteran's in-service back injury, and his disabling back problems since discharge from service.

Based on this evidence, the Board denied the Veteran's claim to service connection for a back disorder.  Again, that February 1971 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

	Evidence of Record Dated Since February 1971 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final February 1971 decision.  The evidence of record included in the claims file since February 1971 - to include VA treatment records, a February 2011 VA compensation examination report and opinion, a June 2008 report and opinion from a private physician, and additional statements from the Veteran - is certainly new evidence.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds material the June 2008 statement by the private physician that the Veteran's back disorders related to his in-service injuries.  In sum, this new evidence comprises evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  

Accordingly, the Veteran's claim to reopen the claim for service connection for a back disorder is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds the record sufficiently developed to render a decision at this time.  


Service Connection Claim

As noted, the Veteran maintains that current lower back disorders relate to injuries he experienced during service in the 1950s.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the evidence of record clearly demonstrates that the Veteran has current lower back disorders.  The February 2011 VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, and the June 2008 private examiner diagnosed the Veteran with back strain, IVDS, and nerve root impingement at L5-S1.  The evidence of record also clearly demonstrates that the Veteran experienced in-service lower back injuries.  Service treatment records show that the Veteran was treated for back strain in August 1952 and back pain in January 1953.  

With regard to whether the current disorders relate to the in-service symptoms, however, the evidence of record is not clear.  Indeed, the Board finds the evidence of record on this point to be in equipoise.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the evidence must preponderate against that claim).  

On the one hand, certain evidence of record preponderates against the Veteran's claim.  The Veteran's August 1955 discharge examination report indicated a normal back.  The record contains no medical evidence indicating treatment for a lower back disorder from discharge in 1955 until over 10 years later when the Veteran underwent the first of his surgeries for disc problems in the mid 1960s.  See Maxson, supra.  Also, the VA examiner who conducted the February 2011 examination stated that the Veteran's degenerative joint disease of the lumbar spine was likely not related to the in-service injuries.  The examiner indicated a review of the claims file and an assessment of the Veteran personally.  And she supported her opinion with a rationale, stating that the Veteran did not have a chronic back disorder during service, and did not manifest neurological symptoms during service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).      

On the other hand, the Veteran has offered into the record lay evidence that he has experienced a continuity of symptomatology of a lower back disorder since service.  38 C.F.R. § 3.303(b).  The record contains several statements from the Veteran in which he contends that he has experienced back problems regularly from the time of his discharge from service until his treatment in the mid 1960s.  The record contains the Veteran's lay assertion, noted in an August 1970 letter from his private physician, in which he reports that his back disorder developed "insidiously with progressive severity" since its onset in the military.  Based on the Veteran's capacity to observe the types of symptoms that would be associated with a lower back disorder, such as pain and limitation, the Board finds his statements of probative value.  See Layno, supra.  Moreover, the Board finds of probative value the several lay statements of record from the Veteran's friends and associates who attest that they have observed a continuity of symptomatology of the Veteran's back disorder since the mid to late 1950s.  See Layno, supra.  

The Board has also considered the supportive June 2008 medical report from a private physician.  This physician indicated that the Veteran's IVDS developed as a result of the muscular injuries the Veteran experienced during service.  This examiner indicated a review of the claims file and an in-person assessment of the Veteran prior to rendering his opinion.  And this examiner supported his opinion with a rationale, stating that the Veteran's continued back strains led to pressure on the spine, which led to the development of IVDS.  See Bloom, supra.  

In sum, the medical evidence of record is divided with regard to the issue of causation here, while the lay evidence of record indicates that a post-service continuity of symptomatology until the present has directly related to the in-service back problems.  As the Board has found this conflicting evidence to be competent and probative evidence, the Board cannot find that the evidence of record preponderates against the Veteran's claim.  See Alemany, supra.  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.    



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


